Oalhoon, X,
delivered the opinion of the court.
. In this case the court sustained a motion to exclude the plaintiff’s testimony and instructed the jury peremptorily to find for the telegraph company. The appellant had gone to Oklahoma to embark in the banking business. He had with him $5,000, but his father and other connections had agreed to join him in the enterprise of establishing a bank. Appellant entered into an agreement with the president of a bank in Mangum, Okl., to purchase $13,500 of the stock of that bank — the total stock of it being $25,000 — at $109 a share of $100 each. Under the agreement the appellant, by proper construction, was to have reasonable time for telegraphic communication with his father in Oxford, Miss. Accordingly he wired his father to know if he could depend upon $8,500, and the operator who sent the dispatch was fully informed of the importance of early transmission and early answer to this message. There was flagrant negligence by the telegraph company in transmitting the answer of the father, and so the appellant urged upon the operator to obtain the answer, and himself wired again to his fathei’, but, receiving no answer, left on the train for Oxford, Miss., to see his father personally. The answer by the father to the original telegram wras: “Yes, for any place you may select, $8,500 from Oxford.” When the appellant got back from Mangum, much more than a reasonable time had elapsed, and he could not get the stock certainly for less than $113 per share, and other conditions were also attached to the sale.
Here we find a distinct agreement to sell for $109 per share *790if the father approved, and the trade would have undoubtedly been made at that rate, but for the negligence of the telegraph company. Here was clearly a loss of the difference between $13,500 of the stock at $109 and $13,500 of the stock at $113 per share. We do not think that any case can be found which would deny recovery under this state of facts, and so we think the peremptory instruction was improper.
The case is reversed and remanded.

'Reversed.